Citation Nr: 1102073	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-01 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for a kidney disability, to 
include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from October 1954 to September 
1974, including service in Vietnam.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2008 rating decision by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO, among other things, denied 
entitlement to liver sarcoma and kidney sarcoma.  Although the 
Veteran specified liver and kidney sarcomas as the disabilities 
for which he was claiming service connection, the Board has 
characterized the issues more broadly so as not to limit the 
Veteran's claim based on his lay diagnoses.  Cf. Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009) (when a Veteran claimed 
service connection for only PTSD, but the evidence contained 
diagnoses of other psychiatric disabilities, the Board erred in 
failing to treat the claim as a broader one for service 
connection for an acquired psychiatric disorder to include PTSD).

The Veteran initially requested a Board hearing but withdrew this 
request in April 2009.  In July 2010, the Board remanded these 
claims for additional development.


FINDINGS OF FACT

1.  A liver disorder was not manifest in service, did not 
manifest for many years thereafter, and any current liver 
disorder, including hemochromatosis, is unrelated to any incident 
of service, including presumed in service herbicide exposure.

2.  The Veteran does not have a current kidney disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for liver disability are 
not met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a kidney disability 
are not met.  38 U.S.C.A. §§ 1110, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter 
dated in February 2008.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), was provided.  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran a VA examination in 
August 2010; obtained medical opinions as to the etiology of 
disability; and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file and the Veteran has not 
contended otherwise.  The RO's actions following the Board's July 
2010 remand complied with the Board's remand orders by obtaining 
a VA examination as indicated and readjudicating the claims.  The 
VA examination was adequate because, as shown below, the opinion 
was based upon consideration of the Veteran's prior medical 
history, described the symptoms and/or disabilities in sufficient 
detail, and the examiner supported his conclusion with an 
analysis that is adequate for the Board to consider and weigh 
against contrary opinions.  Stefl  v. Nicholson, 21 Vet. App. 
120, 123, 124-25 (2007).

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing 
service connection generally requires (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As he served in Vietnam, the Veteran is presumed to have been 
exposed to Agent Orange. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Veterans exposed to Agent Orange are entitled 
to service connection on a direct basis for the diseases listed 
in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  See 38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Those diseases are 
chloracne or other acneform disease consistent with chloracne; 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; 
Chronic lymphocytic leukemia; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea); Soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Note 1 to 38 C.F.R. § 3.309(e) defines "soft-
tissue sarcoma" to include the following : Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; 
Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma 
(malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
Proliferating (systemic) angioendotheliomatosis; Malignant glomus 
tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft part 
sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and 
aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and 
infantile fibrosarcoma; Malignant ganglioneuroma. 

Service treatment records showed treatment for abdominal pain 
between 1966 and 1970.  This culminated in a January 1970 
hospitalization with an admission diagnosis of "DU 
appendicitis," apparently meaning a tentative diagnosis of 
appendicitis.  By the morning following admission, the pain was 
gone and all findings were normal.  The August 2010 VA examiner 
reviewed the blood counts and chemistry taken at the time of the 
abdominal pain treatment and found them to be normal.
 
There were no reports of additional abdominal symptoms from until 
discharge in 1974.  The September 1974 separation examination 
report indicated that all systems, including the abdomen, 
endocrine, and genitourinary, were normal, and the Veteran 
indicated on the January 1973 reenlistment report of medical 
history that he did not have and had never had stomach, liver, or 
intestinal trouble, gall bladder trouble or gallstones, frequent 
indigestion, tumor, growth cyst, or cancer, or kidney stone or 
blood in urine.

The Veteran was also diagnosed with acute non-gonococcal 
urethritis in 1955 and acute pyelonephritis in 1966 as a 
complication of streptococcal pharyngitis.  The August 2010 VA 
examiner found that there was no evidence of any residual 
symptoms from either of these conditions.  

Stable hepatic cysts and perinephric stranding and mild cortical 
irregularity of the kidneys were reported in January 2008.  The 
Veteran was also found to have hemochromatosis in January 2008.  
There are also reports of renal cysts, first reported 
incidentally at the time hemochromatosis was found.  There was a 
history of hemochromatosis, liver, and renal cysts at that time.  
These were found incidental to acute appendicitis.  In July 2008, 
it was reported that hemochromatosis had been diagnosed in 2005 
and that there was no liver disease per MRI and that there had 
been no end organ damage to date.  

The VA examiner in August 2010 indicated that the Veteran had had 
no increased frequency of urination, and no incontinence, and no 
history of urinary tract infection except for his in-service 
urethritis.  There was no history of kidney stones, acute 
nephritis, or neoplasm, and he had never been hospitalized for 
urinary tract disease.  There had been no effect of kidney cyst 
on the Veteran's occupation or daily activities, and he had never 
been treated for it.  

The VA examiner in August 2010 reviewed all of this information 
from the Veteran's claims folder and considered the results of a 
CT scan and diagnostic tests which had been performed for both 
the Veteran's liver and his kidneys, and indicated that the 
diagnoses were hemochromatosis; and renal cysts which were 
probably a benign finding on CT scan and not representative of 
any pathologic process.  The examiner's opinion was that it was 
less likely than not that the Veteran's current hemochromatosis 
was due to active service or to any of his other 
service-connected conditions, as there was no evidence of it in 
service either by lab studies or by symptoms suggestive of that 
diagnosis.  The examiner also concluded that the Veteran did not 
have a current renal condition.  He indicated that the findings 
noted on CT scan were incidental, that the cysts appeared to be 
physiologic and not representative of any pathologic process, and 
that the Veteran's renal function is normal.  The examiner 
reported that in any event, moreover, any renal condition would 
not be related to service, as the Veteran had no evidence of any 
ongoing renal disease while on active duty.  

Based on the above evidence, the Board concludes that service 
connection is not warranted for either a liver or kidney 
disability, for the following reasons.

Whether service connection is claimed on direct, presumptive, or 
any other basis, a necessary element for establishing such a 
claim is the existence of a current disability.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the 
statute requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The 
presence of a disability at the time of filing of a claim or 
during its pendency warrants a finding that the current 
disability requirement has been met, even if the disability 
resolves prior to the Board's adjudication of the claim.  McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed 
his claims in this case in January 2008.  His claim for service 
connection for a kidney disability must be denied because the 
evidence reflects that he has not had such a disability during 
the appeal period.  The August 2010 VA examiner reviewed the 
claims file and explained the reasons for his conclusion that the 
Veteran's kidney cysts did not constitute a current kidney 
disability, and that the Veteran did not have any kidney 
disability, sarcoma or otherwise, based on an accurate 
characterization of the evidence of record and a finding of 
normal renal function.  This opinion is therefore entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 304 (2008) (most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).

The only other evidence on this question are the Veteran's 
statements, including in April 2009, indicating that his medical 
records reflect that he is currently undergoing treatment for 
kidney and liver sarcomas.  The Veteran is competent to testify 
as to his observations.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in 
some circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) 
(Board's categorical statement that "a valid medical opinion" 
was required to establish nexus, and that a layperson was "not 
competent" to provide testimony as to nexus because she was a 
layperson, conflicts with Jandreau).  However, whether medical 
records indicate the presence of a sarcoma, or whether a 
particular individual suffers from a form of cancer, is precisely 
the type of medical matter as to which the Court has held a 
Veteran is not competent to testify.  See Jandreau, 492 F.3d at 
1377, n.4 ("sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of 
cancer").  Thus, the Veteran is not competent to diagnose kidney 
or liver sarcoma.  In any event, the specific, reasoned opinion 
of the August 2010 VA examiner on this question is of greater 
probative weight than the general lay assertions of the Veteran.

The August 2010 VA examiner also opined that any renal condition 
would in any event be unrelated to service, as there was no 
evidence of ongoing renal disease while the Veteran was on active 
duty.  He similarly indicated that the Veteran's hemochromatosis 
was not related to service based on the absence of laboratory 
studies or symptoms suggestive of such a diagnosis in service.  
Because the examiner explained the reasons for his conclusions of 
a lack of nexus between any current kidney or liver disability 
and service based on an accurate characterization of the evidence 
of record, this opinion is entitled to significant probative 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  
Significantly, the Veteran's statements did not indicate that he 
experienced continuity of symptomatology.  Rather, he stated that 
his medical records proved that he had sarcomas of the liver and 
kidney and that he had been exposed to Agent Orange numerous 
times, thus indicating a connection.

While none of the disease with which the Veteran has been 
diagnosed are on the list of those presumed to be due to Agent 
Orange exposure, this does not preclude consideration of 
entitlement to service connection for such disabilities on a 
direct incurrence basis.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.304(d) (2010) (the availability of service 
connection on a presumptive basis does not preclude consideration 
of service connection on a direct basis).  However, whether a 
current disability is related to Agent Orange exposure is the 
type of medical matter as to which a Veteran is not competent to 
testify.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable 
of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 
(lay testimony is competent to establish the presence of varicose 
veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is 
generally the province of medical professionals to diagnose or 
label a mental condition, not the claimant"); Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes 
the layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and sometimes 
not, for example, a form of cancer").  As the Veteran's 
statements that his current liver and kidney disabilities, which 
he characterized as liver and kidney sarcomas, are related to 
Agent Orange exposure in service are not competent, he has not 
met his burden of submitting evidence in support of this theory 
of entitlement.  Skoczen v. Shinseki, 564 F.3d 1319 (Fed. Cir. 
2009) (under 38 USCA 5107(a), a claimant has a duty to provide 
evidence in support of a claim).

The Veteran also argued that his service discharge examination 
did not include MRI, sonograms, or any other detective procedures 
for liver or kidney disease.  However, a VA physician has 
reviewed the record in August 2010 and concluded that the 
Veteran's liver and any kidney disease he now has is unrelated to 
service.  The fact that liver or kidney disease might have been 
present in service but was not revealed due to the lack of more 
sophisticated testing does not warrant a finding that service 
connection is warranted.  This is especially true given the 
August 2010 VA examiner's reasoned opinion based on the evidence 
of record of a lack of liver or kidney disease in service, along 
with the negative separation examination report and the Veteran's 
negative responses on the January 1973 report of medical history 
as to whether he had symptomatology that could be associated with 
a liver or kidney disability.

For the foregoing reasons, the preponderance of the evidence is 
against the claims for service connection for liver and kidney 
disabilities.  The benefit-of-the-doubt doctrine is therefore not 
for application, and these claims must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 
F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Service connection for a liver disability is denied.

Service connection for kidney disability is denied.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


